Citation Nr: 1809668	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Whether the City of Camas' application for VA payment or reimbursement for private medical services provided by the Camas Fire Department on October 19, 2012 to the Veteran was timely received.


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the Navy from April 1984 to January 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Veterans Affairs (VA) Medical Center (MC) in Portland, Oregon, which denied payment to the City of Camas (Appellant) Fire Department for emergency transportation provided on October 19, 2012, on the basis that that the application for such was not timely received.  In May 2013, the case was reconsidered and again denied.  Because timeliness of application for reimbursement is a threshold question that has been determined to be dispositive, that is how the issue has been recharacterized on appeal.


FINDINGS OF FACT

1.  Private emergency transportation was provided to the Veteran by the City of Camas Fire Department on October 19, 2012. 

2.  At the time of the emergency transportation, the Veteran was service-connected for impaired hearing, with an assigned non-compensable rating.

3.  The Veteran did not receive emergency transportation for a service-connected disability by the City of Camas Fire Department; he received emergency transportation for dizziness of an unknown cause and vertigo.

4.  The claim in question for VA payment or reimbursement for emergency transportation provided by the City of Camas on October 19, 2012, was received by VA on February 25, 2013.


CONCLUSION OF LAW

The claim for VA payment or reimbursement for services provided by the Camas Fire Department on October 19, 2012, was not timely received.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1004 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2017). 

The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Appellant has been prejudiced by any notice failure, and therefore any failure to notify the Appellant is considered to be at most harmless error.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Appellant has been provided the opportunity to participate in the appeal.  Though the Appellant did not request a formal hearing, the Appellant completed and filed such documents as a Notice of Disagreement and a VA Form 9 (Substantive Appeal).  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Appellant. 

The Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Reimbursement of Private Medical Expenses

The record shows that the Veteran received emergency transportation services from the City of Camas Fire Department on October 19, 2012 from the Veteran's residence in Camas, Washington to Peace Health Southwest Medical Center in Vancouver, Washington.  He was diagnosed with experiencing dizziness of unknown cause and vertigo.

On February 25, 2013, the VA received the Appellant's claim of reimbursement for emergency transportation provided on October 19, 2012 to the Veteran.  Payment was denied by VA based on a threshold finding that the application for such was not timely filed.

In connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C. § 1710  or 1712], may contract with non-Department facilities in order to furnish" certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility. . .until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C. § 1703(a)(3) (2012); 38 C.F.R. § 17.52 (2017).

Payment or reimbursement for emergency services for nonservice-connected conditions in private may be authorized under 38 U.S.C. § 1725  and 38 C.F.R. 
§§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement for emergency transportation under this authority the Appellant has to satisfy all of the following conditions:

(a) Payment or reimbursement is authorized under 38 U.S.C. § 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C. § 1725 for emergency treatment if death had not occurred before emergency treatment could be provided);

(b) The veteran is financially liable to the provider of the emergency transportation;

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 
§ 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and,

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.  

See 38 C.F.R. § 17.1003(a) - (d) (2017).

Additionally, pursuant to 38 U.S.C. § 1725, there is a threshold requirement that the claim for payment or reimbursement must be filed within 90 days after the latest of the following: 

(1) July 19, 2001; 

(2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 

(3) the date of death in specified circumstances; or 
 
(4) the date the Veteran finally exhausted, without success, action to obtain payment from a third party.  

See 38 C.F.R. § 17.1004 (d)(1) - (4) (2017).

38 C.F.R. § 17.1004(f) provides: "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2017).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

Here, however, the Appellant's claim for payment or reimbursement under 38 U.S.C. § 1725  for emergency transportation services received on October 19, 2012 was clearly not received by VA more than 90 days before May 21, 2012, and the claim itself was received later than one year after May 21, 2012.  As such, this claim fails to meet the expanded criteria under 38 C.F.R. § 17.1004(f); therefore, the Board finds that no exception exists in this instance, and it must therefore be concluded that the Appellant's claim was not timely filed. 

In this instance, the Appellant submitted a claim on February 25, 2013.  The Veteran received emergency transportation service from the City of Camas Fire Department on October 19, 2012.  To have timely filed a claim for payment or reimbursement for services provided on October 19, 2012, the City of Camas needed to submit a claim to VA by January 17, 2013 - the 90th day after the Veteran's emergency transportation service.  Instead, the City of Camas submitted a claim on the 129th day, on February 25, 2013, which is clearly outside of the 90 day window to file a claim for reimbursement. 

The Board is sympathetic to the Appellant's claim, and their argument that they were not aware that the Veteran was receiving VA care within the applicable time frame is not contested.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104 (2012). 

No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, because the Appellant did not file a claim for reimbursement within 90 days following the rendered service, reimbursement for private emergency transportation services provided to the Veteran on October 19, 2012 is denied.


ORDER

The application for VA payment or reimbursement for emergency transportation services provided by the City of Camas Fire Department on October 19, 2012 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


